Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application 

The following is a Non-Final Office Action in response to communication received on 1/21/2020. Claims 1-20 have been examined in this application.  This communication is the first action on the merits.  Applicant’s addition of new claims 2-20 before this first action on the merits is acknowledged. The two Information Disclosure Statements (IDSs) filed on behalf of this case on both filed 9/28/2021, has been considered by the examiner.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16668463. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims currently recite the same invention.  In particular it 
 	Therefore the only differences between the present application and 16668463  is found in the dependent claims, specifically: 
	(a)  a module configured to determine the predetermined events or the predetermined times
	(b)  further comprising a module configured to establish the chat session between the customer and the agent of the contact center
	However, Morrison which is in the art of ads during interaction with an interactive voice response (IVR) system (see abstract) teaches 
	(a)  a module configured to determine the predetermined events or the predetermined times (see paragraphs 0013, 0038, and 0040, Examiner’s note: modules providing ads at certain times) 
	(b)  further comprising a module configured to establish the chat session between the customer and the agent of the contact center(see paragraphs 0013, 0038, and 0040, Examiner’s note: modules for providing ads at certain times)
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified the claims with the aforementioned teachings from Morrison with the motivation of providing a way to determine the events to provide ads to as well as providing a way for a customer and an agent to talk to each other (see Morrison paragraphs 0013, 0038, and 0040), when . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The claim(s) recite(s) the idea of providing advertisements to users based on information known or collected about the user.
	The idea of providing advertisements to users based on information known or collected about the user is (1) a mental process and (2) subject matter where the commercial or legal interaction is advertising, marketing, or sales activities or behaviors which is a certain method of organizing human activity.  Since the claims recite mental processes or certain methods of human activities which are in the enumerated groupings of abstract ideas, the claims recite an abstract idea 
	 This judicial exception is not integrated into a practical application because the claims merely recite limitations that are not indicative of integration into a practical application in that the claims merely recite: 
	(1)  Adding the words “apply it” (or an equivalent) with the judicial exception or mere instructions to implement an abstract idea on a computer or merely uses a 
	(a) a data management platform (DMP) for (see claim 1) 
	(b) a module configured to (see claim 1) 
	(c) a module to (see claims 1 and 5-8) 
	(d) a non-transitory computer-readable medium comprising instructions that, when executed by at least one processor, cause a computer system to: (see claim 18) 
	And (e) further comprising instructions that when executed by the at least one processor, cause the computer system (see claim 20)
	(2) Adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g).  Specifically as recited in the claims mere data gathering in conjunction with the abstract idea (see claims 1-9 and 18-20)
	(3) Generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Specifically as recited in the claims generally linking the use of the judicial exception to the “call” environment (see claims 1, 6, 9, 10, 15, 17,  and 18) and in some specific limitations the more specific virtual assistant, or virtual agent technological environment or field of use (see claims 3 and 12)
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims merely recite limitations that are not indicative of significantly more in that they merely recite: 

	(a) automating mental tasks (see claims 1-9 and 18-20)
 (see July 2015 Update: Subject Matter Eligibility pages 7 and 11, and from page 11 See Benson, 409 U.S. at 65‐67; Bancorp, 687 F.3d at 1275; CyberSource, 654 F.3d at 1375)
	(b) receiving or transmitting data over a network, e.g., using the Internet to gather data (see claims 1-9 and 18-20) (see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [R-10.2019]) , Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))
Examiner’s note: the Examiner has reconsidered the previously concluded insignificant extrasolution activity under the practical application step under the significantly more step as detailed above. 
Claim Interpretation - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are: 
 A module configured to receive monitoring data pertaining to a call between a customer and an agent of a contact center; and a module to provide ads to the customer during the chat session pursuant to predetermined events or at predetermined times (see claim 1) 
A module configured to determine the ads based on the monitoring data (see claim 5)
A module to determine when during the call to provide the ads to the customer (see claim 6)
A module configured to receive ads from storage(see claim 7) 
A module to ask the customer whether the customer would like to receive the ads, and to receive a response from the customer (see claim 8) 

From review of the specification the Examiner finds the following support for the above 112 sixth/f limitations: 
	Paragraph 00225 “methods and apparatus of the presently disclosed subject matter, or certain aspects or portions thereof, may take the form of program code (i.e., instructions) embodied in tangible media, such as floppy diskettes, CD-ROMs, hard drives, or any other machine-readable storage medium where, when the program code is loaded into and executed by a machine, such as a computer, the machine becomes an apparatus for practicing the presently disclosed subject matter.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 10-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Erhart et al. (United States Patent Application Publication Number: US 2007/0041519). 

As per claim 10, Erhart et al. teaches A method for call advertisement, the method comprising: (see abstract and paragraph 0011, Examiner’s note: method for providing a filler content stream during a delay, where a filler may be an advertisement).
receiving monitoring data pertaining to a call between a customer and an agent of a contact center; and providing ads to the customer during the call pursuant to predetermined events or at predetermined times (see paragraphs 0002 and 0010-0011, Examiner’s note: providing ads when there is a delay in a call due to various factors like processing automated speech recognition during a user’s interaction with interactive voice response system). 
As per claim 11, Erhart et al. teaches
	further comprising store the ads in a database (see paragraphs 0037 and 0048, Examiner’s note: receive ads from a database). 
	As per claim 12, Erhart et al. teaches
	wherein the agent is a virtual agent (see paragraphs 0002 and 0009, Examiner’s note: providing ads during a user’s call with an interactive response (IVR) system, e.g. a virtual agent). 
	As per claim 13, Erhart et al. teaches
	wherein the monitoring data comprises data pertaining to at least one of context, (see paragraphs 00012 and 0028-0032, Examiner’s note: time, as broadly claimed context can read on multiple different limitations one being time along with most of the alternatives discussed in paragraph 0012). 
	keywords, tones, emotions, demographics, psychographics, or an identifier of the customer (see paragraph 0012, Examiner’s note: identity of the user). 
	Examiner’s note: only one of the alternatives is required by the claim although multiple have been mapped. 
	As per claim 14, Erhart et al. teaches
	further comprising determining the ads based on the monitoring data (see paragraphs 0010-0012, Examiner’s note: ads are provided based on collected data like previous calls and what the user is currently requesting). 
	As per claim 15, Erhart et al. teaches
	further comprising determining when during the call to provide the ads to the customer (see paragraphs 0010-0011 and 0046, Examiner’s note: teaches providing the ads during a delay). 
	As per claim 17, Erhart et al. teaches
	wherein the predetermined events or the predetermined times comprise a hold (see paragraphs 0010-0011 and 0046, Examiner’s note: teaches providing the ads during a delay, where hold as broadly claimed in the claims reads on the delay as discussed in the above cited paragraphs of Erhart et al.). 

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1-9, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erhart et al. (United States Patent Application Publication Number: . 

	As per claim 1, Erhart et al. teaches A data management platform (DMP) for call advertisement, comprising: (see abstract and paragraph 0011, Examiner’s note: apparatus for providing a filler content stream during a delay, where a filler may be an advertisement
Configured to receive monitoring data pertaining to a call between a customer and an agent of a contact center; and provide ads to the customer during the call pursuant to predetermined events or at predetermined times (see paragraphs 0002 and 0010-0011, Examiner’s note: providing ads when there is a delay in a call due to various factors like processing automated speech recognition during a user’s interaction with interactive voice response system).
Erhart et al. clearly teaches a computer system including software performing the functions of the art (see Figure 3 and paragraphs 0002 and 0033) however does not expressly recite software modules or programs running on a computer to perform the functions or more specifically as recited in the claims a module.
However, Hall which is in the art providing ads based on context and user profiles (see abstract) teaches software modules or programs running on a computer to perform the functions or more specifically as recited in the claims a module (see paragraph 0046, Examiner’s note: software running on a computer to perform functions). 

As per claim 2, Erhart et al. teaches
	further comprising a database configured to store the ads (see paragraphs 0037 and 0048, Examiner’s note: receive ads from a database).
	As per claim 3, Erhart et al. teaches
	wherein the agent is a virtual agent (see paragraphs 0002 and 0009, Examiner’s note: providing ads during a user’s call with an interactive response (IVR) system).
	As per claim 4, Erhart et al. teaches
	wherein the monitoring data comprises data pertaining to at least one of context, (see paragraphs 00012 and 0028-0032, Examiner’s note: time, as broadly claimed context can read on multiple different limitations one being time along with most of the alternatives discussed in paragraph 0012). 
	keywords, tones, emotions, demographics, psychographics, or an identifier of the customer (see paragraph 0012, Examiner’s note: identity of the user). 
Examiner’s note: only one of the alternatives is required by the claim although multiple have been mapped. 
	As per claim 5, Erhart et al. teaches
	to determine the ads based on the monitoring data (see paragraphs 0010-0012, Examiner’s note: ads are provided based on collected data like previous calls and what the user is currently requesting).
	Erhart et al. clearly teaches a computer system including software performing the functions of the art (see Figure 3 and paragraphs 0002 and 0033) however does not expressly recite software modules or programs running on a computer to perform the functions or more specifically as recited in the claims further comprising a module. 
However, Hall which is in the art providing ads based on context and user profiles (see abstract) teaches software modules or programs running on a computer to perform the functions or more specifically as recited in the claims further comprising a module (see paragraph 0046, Examiner’s note: software running on a computer to perform functions). 
Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Erhart et al. in view of Hall with the aforementioned teachings from Hall with the motivation of providing a very commonly known feature of software running on a computer to have a computer perform functions in a computer system (see Hall paragraph 0046), when a computer 
	As per claim 6, Erhart et al. teaches
	 determine when during the call to provide the ads to the customer(see paragraphs 0010-0011 and 0046, Examiner’s note: teaches providing the ads during a delay).
Erhart et al. clearly teaches a computer system including software performing the functions of the art (see Figure 3 and paragraphs 0002 and 0033) however does not expressly recite software modules or programs running on a computer to perform the functions or more specifically as recited in the claims further comprising a module. 
However, Hall which is in the art of providing ads based on context and user profiles (see abstract) teaches software modules or programs running on a computer to perform the functions or more specifically as recited in the claims further comprising a module (see paragraph 0046, Examiner’s note: software running on a computer to perform functions). 
Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Erhart et al. in view of Hall with the aforementioned teachings from Hall with the motivation of providing a very commonly known feature of software running on a computer to have a computer perform functions in a computer system (see Hall paragraph 0046), when a computer 
	As per claim 7, Erhart et al. teaches
	to receive the ads from storage  (see paragraphs 0037 and 0048, Examiner’s note: receive ads from a database or locally).
Erhart et al. clearly teaches a computer system including software performing the functions of the art (see Figure 3 and paragraphs 0002 and 0033) however does not expressly recite software modules or programs running on a computer to perform the functions or more specifically as recited in the claims further comprising a module. 
However, Hall which is in the art providing ads based on context and user profiles (see abstract) teaches software modules or programs running on a computer to perform the functions or more specifically as recited in the claims further comprising a module (see paragraph 0046, Examiner’s note: software running on a computer to perform functions). 
Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Erhart et al. in view of Hall with the aforementioned teachings from Hall with the motivation of providing a very commonly known feature of software running on a computer to have a computer perform functions in a computer system (see Hall paragraph 0046), when a computer 
	As per claim 8, Erhart et al. teaches
	ask the customer whether the customer would like to receive information, and to receive a response from the customer (see paragraph 0002, Examiner’s note: providing requested information in response to a user’s input to an interactive voice response (IVR system)). 
	Erhart et al. clearly teaches a computer system including software performing the functions of the art (see Figure 3 and paragraphs 0002 and 0033)  and providing information in response to users commands (see paragraph 0002) however does not expressly recite software modules or programs running on a computer to perform the functions or more specifically as recited in the claims further comprising a module and asking a customer whether they would like to receive the ads. 
However, Hall which is in the art providing ads based on context and user profiles (see abstract) teaches software modules or programs running on a computer to perform the functions or more specifically as recited in the claims further comprising a module (see paragraph 0046, Examiner’s note: software running on a computer to perform functions)
And asking a customer whether they would like to receive the ads (see paragraph 0014, Examiner’s note: opt in module for advertising). 

	As per claim 9, Erhart et al. teaches
	wherein the predetermined events or the predetermined times comprise a hold (see paragraphs 0010-0011 and 0046, Examiner’s note: teaches providing the ads during a delay, where hold as broadly claimed in the claims reads on a delay as discussed in the above cited paragraphs of Erhart et al.). 
	As per claim 16, Erhart et al. teaches
	further comprising asking the customer whether the customer would like to receive information, and receiving a response from the customer  (see paragraph 0002, Examiner’s note: providing requested information in response to a user’s input to an interactive voice response (IVR system)). 
	Erhart et al. clearly teaches a computer system providing information in response to users’ commands (see paragraph 0002) however does not expressly recite asking a customer if they would like to receive the ads. 
However, Hall which is in the art providing ads based on context and user profiles (see abstract) teaches asking a customer if they would like to receive the ads (see paragraph 0014, Examiner’s note: opt in module for advertising). 
Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Erhart et al. in view of Hall with the aforementioned teachings from Hall with the motivation of providing a commonly known feature of allowing users to opt in to advertising for user enjoyment purposes (see Hall paragraph 0014), when asking users questions and providing ads is known (see Erhart et al. paragraph 0002). 
	As per claim 18, Erhart et al. teaches
	receive monitoring data pertaining to a call between a customer and an agent of a contact center; and provide ads to the customer during the call pursuant to predetermined events or at predetermined times (see paragraphs 0002 and 0010-0011, Examiner’s note: providing ads when there is a delay in a call due to various factors like processing automated speech recognition during a user’s interaction with interactive voice response system).
	Erhart et al. clearly teaches a computer system including software performing the functions of the art (see Figure 3 and paragraphs 0002 and 0033) however does not A non-transitory computer-readable medium comprising instructions that, when executed by at least one processor, cause a computer system to:.
However, Hall which is in the art providing ads based on context and user profiles (see abstract) teaches software modules or programs running on a computer to perform the functions or more specifically as recited in the claims A non-transitory computer-readable medium comprising instructions that, when executed by at least one processor, cause a computer system to: (see paragraph 0046, Examiner’s note: software running on a computer to perform functions). 
Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Erhart et al. in view of Hall with the aforementioned teachings from Hall with the motivation of providing a very commonly known feature of software running on a computer to have a computer perform functions in a computer system (see Hall paragraph 0046), when a computer system including software performing of art (see Erhart et al. Figure 3 and paragraphs 0002 and 0033) is known. 
	As per claim 19, Erhart et al. teaches
	wherein the monitoring data comprises data pertaining to at least one of context, (see paragraphs 00012 and 0028-0032, Examiner’s note: time, as broadly claimed 
	keywords, tones, emotions, demographics, psychographics, or an identifier of the customer (see paragraph 0012, Examiner’s note: identity of the user). 
	Examiner’s note: only one of the alternatives is required by the claim although multiple have been mapped. 
	As per claim 20, Erhart et al. teaches
	determine the ads based on the monitoring data (see paragraphs 0010-0012, Examiner’s note: ads are provided based on collected data like previous calls and what the user is currently requesting).
	Erhart et al. clearly teaches a computer system including software performing the functions of the art (see Figure 3 and paragraphs 0002 and 0033) however does not expressly recite software modules or programs running on a computer to perform the functions or more specifically as recited in the claims further comprising instructions that, when executed by the at least one processor, cause the computer system to.
However, Hall which is in the art providing ads based on context and user profiles (see abstract) teaches software modules or programs running on a computer to perform the functions or more specifically as recited in the claims software modules or programs running on a computer to perform the functions or more specifically as recited in the claims further comprising instructions that, when executed by the at least one processor, cause the computer system to (see paragraph 0046, Examiner’s note: software running on a computer to perform functions). 
Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Erhart et al. in view of Hall with the aforementioned teachings from Hall with the motivation of providing a very commonly known feature of software running on a computer to have a computer perform functions in a computer system (see Hall paragraph 0046), when a computer system including software performing the art (see Erhart et al. Figure 3 and paragraphs 0002 and 0033) is known. 
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	a.	Makar et al. (United States Patent Number: US 8,738,739) teaches providing ads in a chatbot based on a user interaction (see abstract) 
	b.	Csaszar et al. (United States Patent Number: US Patent Number: US 5,970,124) teaches providing ads during interactive voice response (IVR) system calls (see abstract) 	
	c.	Walker et al. (United States Patent Application Publication Number: US 2002/0067823) teaches entertaining callers in a telephone queue (see title and abstract)
	d.	Brown et al. (United States Patent Application Publication Number: US 2003/0112927) teaches advertising during hold periods on a call (see abstract) 
Morrison (United States Patent Application Publication Number: US 2007/0155411) teaches marketing during interactive voice response (see abstract) 
	f.	Honig et al. (United States Patent Application Publication Number: US 2007/0269031) teaches distributing advertisements during telephone calls (see abstract and title) 
	g.	Surendran (United States Patent Application Publication Number: US 2009/0245479) teaches presenting advertisements to a user who is currently placed on hold (see title) 
	h.	Jain (United States Patent Application Publication Number: US 2015/0078538) teaches system and methods for customizing response in interactive voice response (IVR) based on information about the caller (see title) 
	i.	Mengibar et al. (United States Patent Application Publication Number: US 2015/0287410) teaches parsing voice input to determine content selection (see abstract) 
	j.	Rathod (United States Patent Application Publication Number: US 2018/0309801) which is in the art of telephone ads (see abstract) teaches opt in ads permissions (see paragraphs 0319 and 0322) and software running on a computer (See paragraph 0573)
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3621